Name: 82/715/EEC: Commission Decision of 28 September 1982 concerning applications for reimbursement and advance payments for the agricultural measures covered by the integrated development programme for the department of LozÃ ¨re (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  accounting;  agricultural policy; NA;  agricultural structures and production;  financial institutions and credit
 Date Published: 1982-10-28

 Avis juridique important|31982D071582/715/EEC: Commission Decision of 28 September 1982 concerning applications for reimbursement and advance payments for the agricultural measures covered by the integrated development programme for the department of LozÃ ¨re (Only the French text is authentic) Official Journal L 301 , 28/10/1982 P. 0067 - 0092COMMISSION DECISION of 28 September 1982 concerning applications for reimbursement and advance payments for the agricultural measures covered by the integrated development programme for the department of LozÃ ¨re (Only the French text is authentic) (82/715/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1940/81 of 30 June 1981 on an integrated development programme for the department of LozÃ ¨re (1), and in particular Article 9 (4) thereof, Whereas applications for reimbursement and for advance payments to be submitted by France to the European Agricultural Guidance and Guarantee Fund, Guidance Section, must include certain information making it possible to verify that the expenditure complies with Regulation (EEC) No 1940/81 and that the agricultural measures from part of the integrated development programme for the department of LozÃ ¨re approved in accordance with Article 5 (3) of that Regulation; Whereas France must, in order to permit proper control, keep the supporting documents on file at the Commission's disposal for a period of three years after payment of the final reimbursement; Whereas, to implement the provision allowing the Commission to make advance payments, the necessary detailed rules and procedures should be laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of EAGGF Committee, HAS ADOPTED THIS DECISION: Article 1 1. The applications for reimbursement referred to in Article 9 (1) of Regulation (EEC) No 1940/81 must conform with the tables set out in Annexes 1 to 1.8 hereto. 2. France shall notify to the Commission, with the first application for reimbursement, the texts of the national implementing and control provisions and the administrative instructions as well as the forms and any other documents relating to the administrative implementation of the measure. For the implementation of the measures, account must be taken of the specific provisions concerning the submission of documents as given in Annex 4 hereto. Article 2 France shall hold at the Commission's disposal, for a period of three years after the payment of the final reimbursement, all the supporting documents or the certified copies thereof in its possession on the basis of which the aids provided for in Regulation (EEC) No 1940/81 have been approved, and the complete files on the beneficiaries. Article 3 Applications for advance payments in respect of expenditure eligible for aid from the European Agricultural Guidance and Guarantee Fund, Guidance Section, as referred to in Article 7 of Regulation (EEC) No 1940/81, must conform with the tables set out in Annexes 2 to 2.6 hereto. Article 4 1. Advance payments from the European Agricultural Guidance and Guarantee Fund, Guidance Section, may not exceed 80 % of the Community contribution towards financing the proposed expenditure for the year concerned. 2. Advance payments not spent during the year in respect of which they were paid shall be deducted from the advance payments to be paid in respect of the following year. (1) OJ No L 197, 20.7.1981, p. 9. Article 5 At the end of each year in respect of which advance payments have been made, France shall submit a report on the progress of operations during that year, in accordance with the tables set out in Annexes 3 to 3.6 hereto. Advance payments for the following year may not be made before the abovementioned report has been sent to the Commission. Article 6 This Decision is addressed to the French Republic. Done at Brussels, 28 September 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX 1 >PIC FILE= "T0033697"> ANNEX 1.1 Application for reimbursement of expenditure made during 19.. under Regulation (EEC) No 1940/81 LAND AND PASTURE IMPROVEMENT LAND IMPROVEMENT : DRAINAGE/IRRIGATION OF 4 140 HA UPGRADING OF 4 000 HA PASTURE IMPROVEMENT : IMPROVEMENT OF 35 000 HA >PIC FILE= "T0033698"> It is confirmed that: - the expenditure for which reimbursement is requested is in respect of agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or for aid from the European Regional Development Fund, - irrigation operations may not be in respect of areas under vines intended for wine production, - the beneficiaries have been informed in an appropriate manner of the Community contribution. Stamp and signature of the competent authority ANNEX 1.2 Application for reimbursement of expenditure during 19.. under Regulation (EEC) No 1940/81 REPARCELLING AND RELATED WORK REPARCELLING OF 12 000 HA ASSOCIATED WORK COVERING 11 470 HA >PIC FILE= "T0033699"> It is confirmed that: - the expenditure for which reimbursement is requested is in respect of agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or for aid from the European Regional Development Fund, - irrigation operations may not be in respect of areas under vines intended for wine production, - the beneficiaries have been informed in an appropriate manner of the Community contribution. Stamp and signature of the competent authority ANNEX 1.3 Application for reimbursement of expenditure made during 19.. under Regulation (EEC) No 1940/81 CHANGES IN AND PROMOTION OF THE STRUCTURE OF CATTLE AND SHEEP FARMING FARM IMPROVEMENT PLANS TECHNICAL/ECONOMIC SUPPORT CONTRACTS SPECIALIZED TECHNICAL TRAINING COURSES >PIC FILE= "T0033700"> It is confirmed that: - the expenditure for which reimbursement is requested is in respect of agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or for aid from the European Regional Development Fund, - investment aid for farms has not been granted on more advantageous terms than that granted in application of Article 8 of Directive 72/159/EEC, taking account of Article 9 of Directive 75/268/EEC, - for each farm improvement plan the eligible expenditure for farm machinery is limited to 30 000 ECU and that the public aid for improving buildings is higher than that for equipment or for the improvement of livestock, - the purpose of the specialized training courses is to make changes in and promote effectively the structure of cattle and sheep farming, - the beneficiaries have been informed in an appropriate manner of the Community contribution. Stamp and signature of the competent authority ANNEX 1.4 Application for reimbursement of expenditure made during 19.. under Regulation (EEC) No 1940/81 RENOVATION OF CHESTNUT PLANTATIONS INTENDED FOR THE PRODUCTION OF SWEET CHESTNUTS RENOVATION OF 100 HA OF CHESTNUT PLANTATIONS FOR FRUIT PRODUCTION IMPROVEMENT OF 1 000 HA OF PASTURE WITH CHESTNUT TREES >PIC FILE= "T0033701"> It is confirmed that: - the expenditure for which reimbursement is requested is in respect of agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or for aid from the European Regional Development Fund, - the beneficiaries have been informed in an appropriate manner of the Community contribution. Stamp and signature of the competent authority ANNEX 1.5 Application for reimbursement of expenditure made during 19.. under Regulation (EEC) No 1940/81 EFFORTS TO COMBAT THE ISOLATION OF FARMS IN WINTER IMPROVEMENT OF 50 KM OF RURAL ROADS IMPROVEMENT OF 50 KM OF FARM ROADS INSTALLATION OF 10 GENERATORS >PIC FILE= "T0033702"> It is confirmed that: - the expenditure for which reimbursement is requested is in respect of agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or for aid from the European Regional Development Fund, - the beneficiaries have been informed in an appropriate manner of the Community contribution. Stamp and signature of the competent authority ANNEX 1.6 Application for reimbursement of expenditure made during 19.. under Regulation (EEC) No 1940/81 FOREST CLEARINGS REQUIRED TO IMPROVE AGRICULTURAL STRUCTURES CLEARINGS OF 5 000 HA OF SCOTS PINES >PIC FILE= "T0033703"> It is confirmed that: - the expenditure for which reimbursement is requested is in respect of agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or for aid from the European Regional Development Fund, - the beneficiaries have been informed in an appropriate manner of the Community contribution. Stamp and signature of the competent authority ANNEX 1.7 Application for reimbursement of expenditure made during 19.. under Regulation. (EEC) No 1940/81 ACTUAL COST OF DRAWING UP THE INTEGRATED DEVELOPMENT PROGRAMME >PIC FILE= "T0033704"> It is confirmed that: - the expenditure for which reimbursement is requested is in respect of the actual cost of drawing up the integrated development programme excluding costs relating to staff of the public administration, - the beneficiaries have been informed in an appropriate manner of the Community contribution. Stamp and signature of the competent authority ANNEX 1.8 Recovery during 19.. of aids paid in accordance with Regulation (EEC) No 1940/81 >PIC FILE= "T0033705"> Stamp and signature of the competent authority ANNEX 2 Application for advance payment for 19.. under Regulation (EEC) No 1940/81 SUMMARY TABLE >PIC FILE= "T0033706"> ANNEX 2.1 Application for advance payment for 19.. under Regulation (EEC) No 1940/81 LAND AND PASTURE IMPROVEMENT LAND IMPROVEMENT : DRAINAGE/IRRIGATION OF 4 140 HA AND UPGRADING OF 4 000 HA PASTURE IMPROVEMENT : IMPROVEMENT OF 35 000 HA >PIC FILE= "T0033707"> It is confirmed that: - the advance payment is requested for agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or for aid from the European Regional Development Fund, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies and farmers who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the previous indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 2.2 Application for advance payment for 19.. under Regulation (EEC) No 1940/81 REPARCELLING AND RELATED WORK REPARCELLING OF 12 000 HA RELATED WORK ON 11 470 HA >PIC FILE= "T0033708"> It is confirmed that: - the advance payment is requested for agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or for aid from the European Regional Development Fund, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies and farmers who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the previous indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 2.3 Application for advance payment for 19.. under Regulation (EEC) No 1940/81 CHANGES IN AND PROMOTION OF THE STRUCTURE OF CATTLE AND SHEEP FARMING FARM IMPROVEMENT PLANS TECHNICAL/ECONOMIC SUPPORT CONTRACTS SPECIALIZED TECHNICAL TRAINING COURSES >PIC FILE= "T0033709"> It is confirmed that: - the advance payment is requested for agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or for aid from the European Regional Development Fund, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be made during the year in respect of which the advance payments are requested, - the advance payments will be available to the agencies and farmers who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the previous indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 2.4 Application for advance payment for 19.. under Regulation (EEC) No 1940/81 RENOVATION OF CHESTNUT PLANTATIONS INTENDED FOR THE PRODUCTION OF SWEET CHESTNUTS RENOVATION OF 100 HA OF CHESTNUT PLANTATIONS FOR FRUIT PRODUCTION IMPROVEMENT OF 1 000 HA OF PASTURE WITH CHESTNUT TREES >PIC FILE= "T0033710"> It is confirmed that: - the advance payment is requested for agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or for aid from the European Regional Development Fund, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be made during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies, farmers and land owners who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the previous indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 2.5 Application for advance payment for 19.. under Regulation (EEC) No 1940/81 EFFORTS TO COMBAT THE ISOLATION OF FARMS IN WINTER IMPROVEMENT OF 50 KM OF RURAL ROADS IMPROVEMENT OF 50 KM OF FARM ROADS INSTALLATION OF 10 GENERATORS >PIC FILE= "T0033711"> It is confirmed that: - the advance payment is requested for agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or eligible for aid from the European Regional Development Fund, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be made during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies and farmers who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the previous indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 2.6 Application for advance payment for 19.. under Regulation (EEC) No 1940/81 FOREST CLEARINGS REQUIRED TO IMPROVE AGRICULTURAL STRUCTURES CLEARINGS OF 5 000 HA OF SCOTS PINES >PIC FILE= "T0033712"> It is confirmed that: - the advance payment is requested for agricultural measures covered by the integrated development programme for the department of LozÃ ¨re and approved by Commission Decision 82/358/EEC (OJ No L 159, 10.6.1982, p. 37), - this Regulation does not apply to expenditure eligible for a Community financial contribution in connection with other common measures or for aid from the European Regional Development Fund, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 2 correspond to the expenditure to be made during the year in respect of which the advance payments are requested, - the advance payments will be made available to the land owners who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the previous indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 3 >PIC FILE= "T0033713"> ANNEX 3.1 >PIC FILE= "T0033714"> ANNEX 3.2 >PIC FILE= "T0033715"> ANNEX 3.3 >PIC FILE= "T0033716"> ANNEX 3.4 >PIC FILE= "T0033717"> ANNEX 3.5 >PIC FILE= "T0033718"> ANNEX 3.6 >PIC FILE= "T0033719"> ANNEX 4 1. DOCUMENTS Specific documents on the implementation of the agricultural measures covered by the integrated development programme for the Department of LozÃ ¨re must be drawn up. These should be sent to the Commission at its request or kept at its disposal for the on-the-spot inspections. 1.1. For the following measures: (a) land and pasture improvement; (b) reparcelling and related work; (c) renovation of chestnut plantations intended for the production of of sweet chestnuts; (d) efforts to combat the isolation of farms in winter; (e) forest clearings required to improve agricultural structures; the specific documents must comprise the following supporting documents and items of information: - a general plan showing the geographical location and the scope of the various measures provided for in the programme, - for each year, the annual programme of work to be carried out during the year in question and for which a reimbursement will be requested and giving the number of beneficiaries and the expenditure for each of them ; the annual programme must be justified by detailed plans showing the geographical location and the scope of the work envisaged, - invoices and all supporting documents relating to the expenditure submitted in the annual request for reimbursement to make possible comparison with the annual report. 1.2. In the case of measures concerning the changes in and promotion of the structures of cattle and sheep farming, the specific documents must comprise the following supporting documents and information: (a) Farm improvement plan The technical economic estimate considered acceptable by the Joint Committee, a description of the work carried out details of expenditure and aid paid and all the supporting information and documents concerning other agricultural measures under which the farmer carrying out the plan also receives aid. (b) Technical economic support contract All the documents used to provide technical follow-up, to provide assistance on farm accounts and for supplementary management follow-up, as itemized in the integrated development programme. (c) Specialized technical training courses The documents supporting expenditure and information on the courses (place and date of course, duration of the course, subjects covered, number of participants). 2. ACCOUNTS For all the agricultural measures covered by the integrated development programme for the Department of LozÃ ¨re, the accounting system must ensure that there are separate accounts so that a distinction can be made between the specific expenditure relating to operations financed by the EAGGF and other expenditure not covered by this programme and to enable it to be checked on the basis of the relative supporting documents.